UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-6679



LAWRENCE DAVIS, JR.,

                                              Plaintiff - Appellant,

          versus


B. L. THOMAS; CORRECTIONAL OFFICER BHAND; COR-
RECTIONAL OFFICER GEE; CORRECTIONAL OFFICER
SINGLETON; CORRECTIONAL OFFICER JACKSON,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. T.S. Ellis, III, District Judge.
(CA-97-297-AM)


Submitted:   September 30, 1998           Decided:   October 15, 1998


Before ERVIN, LUTTIG, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lawrence Davis, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
PER CURIAM:

     Lawrence Davis, Jr. appeals from the district court’s order

denying his motion for reconsideration of its dismissal of his 42

U.S.C. § 1983 (1994) complaint for failure to timely pay a partial

filing fee. We have reviewed the record and the district court’s

order and find no reversible error. Accordingly, we affirm on the

reasoning of the district court. Davis v. Thomas, No. CA-97-297-AM

(E.D. Va. Apr. 23, 1998). We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                          AFFIRMED




                                2